DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5 are currently pending.
Claims 1 and 4-5 are newly amended.
Claims 1-5 have been examined on the merits

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2022 has been received and considered.

Withdrawn Objections & Rejections
Rejections and/or objections not reiterated from the previous office action are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (10-2010-01051167 KR, 2010, on IDS 07/10/2019, machine translation of original document, previously cited 04/12/2022, hereafter “You”) in view of Liu et al. (Stem Cells and Development, 2009, on IDS 07/10/2019, previously cited 04/12/2022, hereafter “Liu”) and Tooi et al. (Cellular Biochemistry, 2016, on IDS 07/10/2019, previously cited 04/12/2022, hereafter “Tooi”).
In regards to claim 1 steps (a) and (b), You teaches a method for preparing a composition whereby fetus-derived mesenchymal stem cells (MSCs) were isolated from amniotic fluid of a pregnant woman (Abstract, Constitution, first page; paragraph 16, third page; paragraph 41, sixth page). You also teaches that cells were sub-cultured in a medium containing fetal bovine serum (FBS) and basic fibroblast growth factor (bFGF) to obtain mesenchymal stem cells (Abstract, Constitution, first page; paragraph 41, sixth page).
In regards to claim 1 step (c) You does not explicitly teach a step of introducing Nanog into MSCS to obtain Nanog-overexpressing MSCs. However, Liu teaches that NANOG was overexpressed in in MSCs (Figure 2, p1017). Liu also teaches that overexpression of NANOG promoted MSC proliferation and morphology of MSCs (p1016, Effect of Nanog and Oct4 overexpression on cell proliferation of MSCs). Liu also teaches that NANOG overexpression was introduced by lentiviral (a retrovirus) infection (p1014, Construction of expression plasmids and infection of MSCs).
A person of ordinary skill in the arts would be motivated to modify the method of You and overexpress NANOG in MSCs because doing so would promote proliferation, increasing yields of cells, and save time and money for further experiments. Additionally, because You and Liu are in the same technical field of culturing MSCs, it could be done with predictable results and a reasonable expectation of success.
	In regards to claim 1 step (d) You also teaches that a conditioned medium was derived by culturing mesenchymal stem cells in for 1-10 days to obtain a conditioned medium (Abstract, Constitution, first page, paragraph 41, sixth page) which overlaps with the claimed range of 1 to 5 days.
	In regards to overlapping ranges, ranges MPEP 2144.05 states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	In regards to claim 1 part (e), You does not explicitly teach that exosomes were isolated from the media or that it comprised any one or more human growth factors selected from the groups consisting of bFGF, IGF, Wnt7a, or PDGF-AA. However, Tooi teaches that exosomes can be obtained from MSCs cultured in conditioned media (Abstract, p1658). Tooi also teaches that these exosomes promote various cellular regenerative functions such as enhancing angiogenesis, reduced scarring in cutaneous wound healing, collagen synthesis, neurogenesis, and reduced inflammation (p1659, column 1, last paragraph and continuing to next column). Additionally, Tooi teaches that MSC-derived exosomes have therapeutic utility (p1667, column 2, paragraphs 2-3).
	Tooi does not specifically teach that the isolated exosomes comprised any one or more human growth factors selected from the group consisting of bFGF, IGF, Wnt7A, and PDGF-AA. However, since Applicant’s disclosure (specification and claim 1) indicates that over-expressing NANOG in MSCs in a conditioned medium will result in exosomes comprising bFGF, IGF, Wnt7A, and PDGF-AA, and since You, as suggested by Liu and Tooi, carries out this step, the reference exosome composition is deemed to inherently comprise bFGF, IGF, Wnt7A, and PDGF-AA.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
	A person of ordinary skill in the arts would be motivated to modify the method of You, and isolate exosomes because exosomes have beneficial uses for promoting regeneration of tissues which can be used to develop new therapies. Furthermore, because You and Tooi are in the same technical field of culturing MSCs in conditioned media, it could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of You, Liu, and Tooi renders the invention unpatentable as claimed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over You, Liu, and Tooi as applied to claims 1-2 above, and in further view of Chen et al. (Nature Methods, 2011, previously cited 04/12/2022, hereafter “Chen”).
The teachings of You, Liu, and Tooi are relied upon as above.
In regards to claim 3, You teaches that that the sub-culture medium contained selenite (paragraph 41, sixth page). Selenite is the anionic compound form of selenium with the chemical formula SeO32-. 
In as much as claim 3 is limited to elemental selenium, Chen teaches that selenium was added to culture media and that it is essential for sustained culture expansion (p3, first full paragraph). Chen also teaches that selenium supported undifferentiated proliferation and maintained pluripotency (p3, second full paragraph).
Additionally, while You does not teach that the sub-culture medium contained ascorbic acid, Chen also teaches that ascorbic acid was added to culture media and that it promotes stem cell proliferation and expansion (p6, third full paragraph).
A person of ordinary skill in the arts would be motivated to modify the method of You, a suggested by Liu and Tooi, and add selenium and ascorbic acid because doing so would promote proliferation and survivability of cells, saving time and expenses. Furthermore, since You and Chen are in the same technical field of culturing stem cells is could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of You, Liu, Tooi, and Chen renders the invention unpatentable as claimed.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over You, in view of Liu and Tooi as applied to claims 1-2 above, and further in view of Levi et al. (US 20130209528 A1, 2013, previously cited 04/12/2022, hereafter “Levi”).
The teachings of You, Liu, and Tooi are relied upon as above.
In regards to claims 4-5, while You teaches that the composition promotes hair growth or prevents hair loss (Abstract, Constitution, first page) and can be used as a cosmetic composition (paragraph 33, fifth page) or a pharmaceutical composition (paragraphs 35-38, fifth page), You does not explicitly teach that the composition comprises an MSCs-derived exosome as the active ingredient.
However, Levi teaches that exosomes derived from MSCs can be used to treat hair growth (paragraph [0016]). Levi also teaches that the exosomes can be used to treat multiple forms of alopecia including androgenic alopecia, alopecia due to radiotherapy or chemotherapy, scarring alopecia, and stress related alopecia (paragraph [0063]). Levi also teaches that the exosomes composition can be used in cosmetics (paragraph [0206]) or as a pharmaceutical composition (paragraph [0016]).
A person of ordinary skill in the arts would be motivated to modify the method of You, as suggested by Liu and Tooi, and used exosomes for a cosmetic or pharmaceutical composition for promoting hair growth because exosomes have been demonstrated to be able to treat a wide variety of hair loss conditions, and doing so would provide a mechanism for treating these conditions. Furthermore, because You and Levi are in the same technical field of culturing MSCs for the treatment of hair loss it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of You, Liu, Tooi, and Levi renders the invention unpatentable as claimed.

Response to Arguments

	Applicant remarks that none of You, Liu, or Tooi disclosures whether Nanog affects expression of growth factors in mesenchymal stem cells (Remarks, p5). Specifically, Applicant remarks that You does not disclose MSCs into which Nanog is introduced. Applicant continues that the Office contends that since Liu discloses that Nanog plays a role in maintaining the proliferation and differentiation of MSCs the Office contends that the effect of promoting expression of growth factors can be predicted based on the function as disclosed in Liu (Remarks, p5).
Applicant’s remarks have been fully considered but are not found persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “whether Nanog affects expression of growth factors in mesenchymal stem cells”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, even if it did, as Applicant’s disclosure indicates that a method with steps whereby MSCs derived from the amniotic fluid of a pregnant woman are sub-cultured in a medium containing FBS and bFGF, introducing Nanog into the MSCs to obtain Nanog-overexpression MSCs, culturing the Nanog-overexpressing MSCs for 1 to 5 days to prepare a conditioned medium, and isolating an exosome from the conditioned medium are sufficient to induce Nanog-affected expression of growth factors, and since the method of You, as modified by Liu and Tooi teaches these steps, the reference method would inherently induced Nanog-affected expression of growth factors as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.

As evidence, Applicant remarks that Cheng et al. (Cell and Bioscience, on IDS 08/12/2022, hereafter “Cheng”) teaches that Nanog inhibits Wnt/β-catenin phosphorylation during epidermal cell proliferation and differentiation (Remarks, p5). Applicant continues this demonstrates that Nanog maintains proliferation and differentiation of stem cells by inhibiting the expression of growth factors based on the stem cells type. Therefore, Applicant remarks, one of ordinary skill in the art cannot predict whether promoting proliferation and differentiation in stem cells promotes the expression of growth factors, and specifically expression of all four of bFGF, IGF, Wnt7a, and PDGF-AA (Remarks, p6).
Applicant’s remarks have been fully considered but are not found persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., disallowing Wnt/β-catenin phosphorylation, or expression of all four of bFGF, IGF, Wnt7a, and PDGF-AA) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, even if it did, as Applicant’s disclosure indicates that a method with steps whereby MSCs derived from the amniotic fluid of a pregnant woman are sub-cultured in a medium containing FBS and bFGF, introducing Nanog into the MSCs to obtain Nanog-overexpression MSCs, culturing the Nanog-overexpressing MSCs for 1 to 5 days to prepare a conditioned medium, and isolating an exosome from the conditioned medium are sufficient to induce these features, and since the method of You, as modified by Liu and Tooi teaches these steps, the reference method would inherently these features as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to cell-types, as above, You teaches fetus-derived MSCs isolated from amniotic fluid of a pregnant woman (Abstract, Constitution, first page; paragraph 16, third page; paragraph 41, sixth page). Therefore, the stem cell types are the same, and even if the claims contained these limitations, and were not inherent features, they could be modified to express these growth factors with predictable results and a reasonable expectation of success.

Applicant remarks that Chen fails to cure the deficiencies of You, Liu, and Tooi. Similarly, Applicant remarks that Levi also fails to cure the deficiencies of You, Liu, and Tooi (Remarks, p6-7).
Applicant’s remarks have been fully considered but are not found persuasive,
As detailed above, the combined teachings of You, Liu, and Tooi are not deficient.

	Applicant remarks that in regards to obviousness-type double-patenting over U.S. patent No. 10,767,163 (“the ‘163 Patent”, the ‘163 patent relates to a method for inducing oligodendrocyte progenitor cells, and is not a technique related to the same field as the present invention (Remarks, p7).
Applicant’s arguments, with respect to obviousness-type double-patenting over U.S. patent No. 10,767,163 have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632